         Case 1:17-cv-07464-ER Document 8 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HNW FAMILY OFFICE AG,
                              Plaintiﬀ,
                                                                ORDER
                – against –
                                                           17 Civ. 7464 (ER)
ART ASSURE LTD., LLC,

                              Defendant.


RAMOS, D.J.:
         On September 16, 2020, HNW improperly ﬁled a motion for default. On

September 21, the Clerk of Court rejected the entry. Accordingly, HNW is directed to

properly ﬁle a Proposed Clerk’s Certiﬁcate of Default. ECF Rule 16.1. If the Certiﬁcate

is issued, HNW is directed to ﬁle a proposed order and all supporting documentation as

provided in Attachment A to this Court's Individual Rules by November 1, 2020. Failure

to comply with this Order could result in sanctions, up to and including dismissal for

failure to prosecute. Fed. R. Civ. P. 41(b).


It is SO ORDERED.


Dated:    October 2, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
